Judgment unani*877mously reversed on the law and new trial granted. Memorandum: County Court impermissibly reduced the People’s burden of proof when it charged the jury that “you can get proof to a reasonable degree and that is the burden to which the People are held” (see, People v Sosby, 197 AD2d 909, 910; see also, People v Garrett, 207 AD2d 948; People v Bradley, 201 AD2d 914; People v Grant, 197 AD2d 910, lv denied 82 NY2d 895; People v Sneed, 193 AD2d 1139, lv denied 82 NY2d 759). As a result, defendant was deprived of a fair trial.
We have examined the remaining arguments, including those raised in the pro se supplemental brief, and conclude that they are without merit. (Appeal from Judgment of Cayuga County Court, Corning, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Pine, J. P., Hayes, Wisner, Callahan and Doerr, JJ.